UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2012 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Notice to the Market Disclosure of results for the years 2011 and 2010, in accordance to International Financial Reporting Standards (IFRS) Banco Bradesco S.A. announces to its shareholders, clients, collaborators and to the market in general that it prepared complete consolidated financial statements for the years ended December 31, 2011 and 2010, according to the International Financial Reporting Standards - IFRS, in conformity with the pronouncements issued by the International Accounting Standards Board - IASB, pursuant to Resolution 3,786/09 of the Brazilian Monetary Council (CMN) and CVM Rule 457/07. See below, the main changes seen in our consolidated financial statements due to the adoption of IFRS: Comparison between BR GAAP and IFRS - in Reais millions Balance sheet 12/31/2011 12/31/2010 BR GAAP Adjustments IFRS BR GAAP Adjustments IFRS Assets Cash and balances with banks 93,785 (7) 93,778 80,935 25 80,960 Financial assets held for trading 132,869 (36,272) 96,597 99,496 (24,262) 75,234 Financial assets available for sale 13,854 31,394 45,248 10,836 29,343 40,179 Investments held to maturity 31,508 (27,397) 4,111 28,577 (25,183) 3,394 Assets pledged as collateral 144,677 (47,555) 97,122 118,244 (38,543) 79,701 Loans and advances to banks 35,827 36,837 72,664 40,722 23,993 64,715 Loans and advances to customers 235,220 10,655 245,875 203,996 6,284 210,280 Non-current assets held for sale 445 - 445 412 - 412 Investments in associated companies 1,339 1,052 2,391 1,115 1,183 2,298 Property and equipament 4,413 (146) 4,267 3,766 (97) 3,669 Intangible assets and goodwill 8,978 (1,761) 7,217 6,359 (947) 5,412 Taxes to be offset 4,767 (194) 4,573 1,803 (213) 1,590 Deferred income taxes 20,890 (3,797) 17,093 17,447 (4,713) 12,734 Other assets 32,961 (2,255) 30,706 23,777 (1,401) 22,376 Total assets Liabilities Deposits from banks 251,798 (47,508) 204,290 210,419 (38,498) 171,921 Deposits from customers 216,322 (1) 216,321 192,476 - 192,476 Financial liabilities held for trading 734 13 747 730 3 733 Funds from securities issued 41,522 109 41,631 17,674 136 17,810 Subordinated debt 26,910 - 26,910 26,315 - 26,315 Insurance technical provisions and pension plans 99,081 31 99,112 83,453 40 83,493 Other provisions 18,125 (198) 17,927 13,480 (152) 13,328 Current income tax liabilities 3,051 (292) 2,759 2,228 (305) 1,923 Deferred income tax liabilities 4,826 (2,579) 2,247 4,791 (2,810) 1,981 Other liabilities 42,967 7,794 50,761 37,404 4,412 41,816 Shareholders´ equity of controlling Non-controlling interest Total liabilities and shareholders´equity 1) Information presented herein consider amounts calculated pursuant to the accounting practices adopted in Brazil (BR GAAP), which are applicable to financial institutions and classified according to the presentation model determined by IFRS´s; 2) Adjustments from the consolidation process, reclassification between accounts and other effects from the adoption of IFRS´s; and 3) The loan and advances to customers portfolio is presented net of provision for impairment losses. See below, reconciliation of Shareholders Equity and Net Income for the 2011 and 2010 years: Reconciliation of Shareholders´Equity and Net Income - in R$ millions Adjustments Shareholders´ Equity Net Income Shareholders´ Equity Net Income 12/31/2011 12/31/2010 BR GAAP 1) Fair value adjustment of financial instruments in consolidated 3,795 - 3,490 - 2) Fair value adjustment of financial assets - equity instruments 166 - 520 - 3) Adjustement to the recoverable value of loans and advances 2,004 979 1,025 598 4) Reversal of hedge accounting - (1,082) - 164 Others 330 167 163 (429) Deferred income tax and social contribution of IFRS adjustments (2,738) (134) (2,190) (415) IFRS - Attributable to the controlling shareholder Non-controlling shareholder IFRS - Attributable to the controlling and non-controlling shareholder (1) . (1) The net income basis for the calculation of dividends and interest on capital paid to shareholders, is originally from BR GAAP, w hich w as released on January 31, 2012 Below is a description of the main changes from the adoption of IFRS: 1) Fair value adjustment of financial instruments in consolidated wholly-owned mutual funds The Organization chose to classify these financial instruments in the available-for-sale category, according to the exemptions allowed in the transition to IFRS 1(R), since for the purposes of BR GAAP following Resolution CMN 3,181/04, the financial instruments included in the held-to-maturity category may be sold, provided that new securities of same nature are simultaneously acquired, with maturity longer than or equal to that of the securities sold. Thus, the fair value adjustment relating to these financial instruments will be recognized in Equity Accumulated Comprehensive Income, net of tax effects. 2) Fair value adjustment of financial assets equity instruments The Organization does not have significant influence in the management of the investee, this shareholding will be designated as available-for sale and recorded at fair value on the date of transition to IFRS, the subsequent changes in fair value within Equity Accumulated comprehensive income, net of tax effects. 3) Adjustment to the recoverable value of loans and advances Impairment of loans and advances were established based on the history of losses and other information about the clients of the organization at the balance sheet date and clear evidences that show losses had occurred after the initial recognition of the financial asset. 4) Reversal of hedge accounting These financial instruments were not designated as hedge instruments for IFRS purposes, and thus they were not treated as hedges for accounting purposes under IAS 39. Therefore, the amount recorded in equity under BR GAAP was reversed against retained earnings at the transition date. Cidade de Deus, Osasco, S.P, March 30, 2012 Banco Bradesco S.A. Luiz Carlos Angelotti Managing Director and Investor Relations Officer Should you have any questions or require further information, please contact Mr. Paulo Faustino da Costa, phone 55 11 2178-6201, e-mail 4823.paulo@bradesco.com.br; Mrs. Ivani Benazzi de Andrade, phone 55 11 2178-6218, e-mail: 4823.ivani@bradesco.com.br or Mr. Carlos Tsuyoshi Yamashita, phone 55 11 2178-6204, e-mail: 4823.carlos@bradesco.com.br . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 30, 2012 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
